DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 7/7/2021, with respect to the 35 U.S.C. 101 rejections have been fully considered and are persuasive.  The 35 U.S.C. 101 rejections of claims 20 and 21 have been withdrawn. 
Applicant's arguments filed 7/7/2021 with respect to the 35 U.S.C. 103 rejections of claims 1-19 have been fully considered but they are not persuasive.
Applicant argues that the combination of Ishikawa et al. (Pub. No. US 2014/0379103 A1; hereafter Ishikawa) in view of Miyawaki (Pub. No. JP 2010-91947 A; hereafter Miyawaki) do not properly read on the presented claims because “Ishikawa neither discloses nor suggests a position detection apparatus that includes a temperature sensor… to detect the temperature of the magnet” (see Applicant’s remarks pages 9-10 emphasis yours) and “Miyawaki neither discloses nor suggests that temperatures of a magnet and Hall element affects the accuracy of the position detection of a position detection part” (see Applicant’s remarks page 10).
However, Ishikawa was not relied upon for teaching detecting the temperature of the magnet, and Miyawaki alone was not relied upon for teaching that temperatures of a magnet and a Hall element affect the accuracy of the position detection part. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s arguments regarding the deficiencies of each reference individually, is therefore not combination is improper or that it does not properly disclose all of the claimed limitations.
Regarding Applicant’s argument that there is no motivation to combine since “Miyawaki does not share a common problem with Ishikawa” (see Applicant’s remarks page 10), this appears to be an argument that Ishikawa and Miyawaki are non-analogous art. For nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, even granting, arguendo, that the teachings of Ishikawa and Miyawaki are not drawn to the particular problem, they are clearly drawn to the same field of endeavor, as both are drawn to optical driving units. Furthermore, the references do not need to be addressed to a common problem with each other but rather, the reference needs to be “reasonably pertinent to the particular problem with which the applicant was concerned” (emphasis added). Applicant’s arguments that the combination is improper because Ishikawa and Miyawaki do not share a common problem is therefore unpersuasive. The rejections made in view of Ishikawa and Miyawaki are therefore maintained and are reproduced below.
Regarding Applicant’s argument that Ishikawa does not disclose the limitation that “the controller performs control to move the moving portion by the drive portion on the basis of the moving distance and an amount of deviation of a predetermined position of a center of the taken image,” as called for in claims 6-8 Examiner respectfully disagrees. Ishikawa discloses both performing control on the basis of the distance amount (see Ishikawa paragraph [0011] which discloses “a position correction part that calculates a correction value on the basis of a difference between the position data and a given reference value.”) and an amount of deviation from the center (see Ishikawa Fig. 14 and paragraph [0085] “it is necessary to make correction of the output of the position detection part 14” because “an .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, and 17-21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (Pub. No. US 2014/0379103 A1; hereafter Ishikawa) in view of Miyawaki (Pub. No. JP 2010-91947 A; hereafter Miyawaki).

	Ishikawa does not disclose a first temperature detection sensor that is fixed to the fixing portion or the moving portion which the magnetism generating portion is fixed thereto, that detects a temperature of the magnetism generating portion, and outputs a detection result as a first temperature; wherein the second temperature detection sensor is provided at a position facing to and separated from the first temperature detection sensor via an air layer; and a controller that performs control move the moving portion by the drive portion on the basis of a magnetic flux density of the magnetism generating portion on the basis of the first temperature.
	Miyawaki discloses a first temperature detection sensor that is fixed to the fixing portion or the moving portion which the magnetism generating portion is fixed thereto (see Miyawaki Fig. 2C, item 31 fixed directly adjacent to magnet 38a), that detects a temperature of the magnetism generating portion (see Miyawaki abstract “A sensor detects temperature of the magnetic bodies”), and outputs a detection result as a first temperature (see Miyawaki paragraph [0035] “The temperature-related detection signals detected by the temperature sensors 31 and 33 are transmitted to the CPU 14 shown in FIG. 1 and used for the blur correction control”); wherein the second temperature detection sensor is provided at a position facing to and separated from the first temperature detection sensor via an air layer (see Miyawaki Fig. 2C, items 31 and 33); and a controller that performs control move the moving portion by the drive portion on the basis of a magnetic flux density of the magnetism generating portion on the basis of the first temperature see Miyawaki paragraph [0035] “The temperature-related 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the shake correction apparatus of Ishikawa with an additional temperature sensor for sensing the temperature near the magnets like that shown in Miyawaki in order to correct for the temperature-dependent changes in both the sensitivity of the Hall sensors, as discussed in Ishikawa, and the flux density of the magnets, as discussed in Miyawaki, in order to have improved detection accuracy by compensating for both issues.

Regarding claim 2, Ishikawa as modified discloses the imaging device according to claim 1, wherein the controller derives the moving distance on the basis of, additionally, an amount of deviation between a position of the magnetism generating portion and a position of the magnetism detecting portion that is measured in advance (see Ishikawa paragraph [0011] “a position correction part that calculates a correction value on the basis of a difference between the position data and a given reference value and the ambient temperature, and making correction of the position data on the basis of the correction value thus calculated.”).

 	Regarding claims 3 and 4, Ishikawa as modified discloses the imaging device according to claims 1 and 2, respectively, further comprising: a storage portion that stores a third temperature of the magnetism generating portion and a fourth temperature of the magnetism detecting portion which are temperatures measured respectively at a predetermined timing when imaging is not yet performed by the imaging element, wherein the controller derives the moving distance of the moving portion on the basis of, additionally, the third temperature and the fourth temperature (see Ishikawa paragraphs [0076]-[0083] and eq. (A) and (1) which disclose using the measured ambient temperature T and comparing it to a reference temperature C to determine the correction value. In combination with Miyawaki, the teaching of Ishikawa would suggest conducting this calculation to correct for both the Hall sensor temperature dependence and the magnet temperature dependence.).

Regarding claims 6-8, Ishikawa as modified discloses the imaging device according to claims 2-4, respectively, wherein the controller performs control to move the moving portion by the drive portion on the basis of the moving distance and an amount of deviation of a predetermined position of a center 

 	Regarding claim 17, Ishikawa as modified discloses the imaging device according to claim 1, wherein the magnetism detecting portion is a Hall element (see Ishikawa paragraph [0045] “the magnetic field [is] to be detected by the Hall elements 381a, 381b and 381c”).

 	Regarding claim 18, Ishikawa as modified discloses the imaging device according to claim 1, wherein the drive portion has a coil (see Ishikawa Fig. 1, items 41-43), and wherein the magnetism detecting portion, the second temperature detection sensor, the coil, and the imaging element are fixed to a same substrate (see Ishikawa Fig. 3, items 381a-381c, 382, 41-43, and 36 are all on frame 32).

 	Regarding claim 19, Ishikawa discloses a control method for an imaging device, the imaging device including a magnetism generating portion (see Ishikawa Fig. 1, item 10 and paragraph [0045] “on the base part 10 side there is a magnet part (not shown) provided for the purpose of forming the magnetic field to be detected by the Hall elements”), a magnetism detecting portion that is provided at a position facing to and separated from the magnetism generating portion via an air layer and detects magnetism generated by the magnetism generating portion (see Ishikawa Fig. 3, items 381a-381c), a moving portion to which one of the magnetism generating portion and the magnetism detecting portion and an imaging element, which outputs a taken image obtained by taking an optical image transmitted through an imaging optical system, are fixed (see Ishikawa Fig. 3, item 30 is the moving portion, to which Hall elements 381a-381c and imaging element 36 are fixed) and which moves a position of the imaging element in directions perpendicular to an optical axis of the imaging optical system (see Ishikawa Fig. 3, X and Y axes), a drive portion that moves the moving portion (see Ishikawa Fig. 3, items 41-43), a fixing 
	Ishikawa does not disclose a first temperature detection sensor that is fixed to the fixing portion or the moving portion which the magnetism generating portion is fixed thereto, that detects a temperature of the magnetism generating portion, and outputs a detection result as a first temperature; wherein the second temperature detection sensor is provided at a position facing to and separated from the first temperature detection sensor via an air layer; and a controller that performs control move the moving portion by the drive portion on the basis of a magnetic flux density of the magnetism generating portion on the basis of the first temperature.

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the shake correction apparatus of Ishikawa with an additional temperature sensor for sensing the temperature near the magnets like that shown in Miyawaki in order to correct for the temperature-dependent changes in both the sensitivity of the Hall sensors, as discussed in Ishikawa, and the flux density of the magnets, as discussed in Miyawaki, in order to have improved detection accuracy by compensating for both issues.

 	Regarding claims 22 and 23, Ishikawa in view of Miyawaki discloses the imaging device according to claims 1 and 19, respectively, wherein the controller performs control to move the moving portion by the drive portion on the basis of the moving distance (see Ishikawa paragraph [0011] which discloses “a position correction part that calculates a correction value on the basis of a difference between the 
Ishikawa discloses adjusting the moving distance of the imaging element based on the sensitivity adjustment of the Hall device based on temperature detected in advance of the correction (see Ishikawa [[0045] “The temperature measured by the temperature sensor 382 is used for compensation of output changes of the Hall elements 381a, 381b and 381c or the like caused by temperature changes.”), and Miyawaki discloses compensating the positioning of the optical apparatus based on the temperature dependence of the magnetic flux of the magnet measured in advance of the correction (see Miyawaki Fig. 7 and equation 5). To the best of Examiner’s ability, the broadest reasonable interpretation of the term “total reduction rate of the magnetic flux density of the magnetism generating portion and a sensitivity of the magnetism detecting portion” is compensating for the combined effect of both temperature dependencies simultaneously. In combination, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to compensate for both sources of error in order to provide highly accurate position sensing and control by compensating for the temperature characteristics of the magnets and Hall sensors, as taught by Ishikawa and Miyawaki, respectively. 

Claims 9-12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Miyawaki as applied to claims 1-8 above, and further in view of Okeya et al. (U.S. Patent No. 5,545,983 hereafter Okeya).
Regarding claims 9-12 and 13-16, Ishikawa as modified discloses the imaging device according to claim 1-4 and 6-8, respectively, but does not specifically disclose that the controller includes a circuit portion that performs offset correction on the detection result of the magnetism detecting portion on the basis of an amount of deviation between a position of the magnetism generating portion and a position of the magnetism detecting portion that is measured in advance.
Ishikawa discloses measuring the displacement distance as a function of the stroke center position of the movable member (see Ishikawa Fig. 14) and not that the distance is calculated based on a predetermined reference distance between the magnet and the Hall sensor.
Okeya discloses measuring the distance of the Hall sensor as a function of distance from the magnet generating the sensed flux (see Okeya Fig. 12). Such a measurement would inherently require calibrating the system to correlate the sensed fluxed with the distance between the magnet and the Hall sensor to generate the shown graph.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to determine the distance between the Hall sensor and the magnet to generate a distance relationship graph like that in Okeya in order to enable to device of Ishikawa in view of Miyawaki to have an absolute measure of the position of the movable member, as opposed to a relative measurement compared to a stroke center position shown in Ishikawa.

Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        7/26/2021